Citation Nr: 0429038	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than February 25, 
2000 for the grant of service connection for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Buffalo, New York.


FINDINGS OF FACT

1.  The veteran was discharged from active service in 
December 1954.

2.  In November 1955, the veteran requested service 
connection for buzzing in the ears; service connection for 
tinnitus was granted.

2.  The veteran initiated his claim for bilateral hearing 
loss by submitting a written informal claim on February 25, 
2000, more than one year after he was separated from active 
service.

3.  The RO was not in possession of any communication prior 
to February 25, 2000 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on bilateral hearing loss.  Hearing loss for 
VA purposes was not clinically established until December 
1995.

4.  By rating decision dated in November 2002, the RO granted 
service connection for bilateral hearing loss and assigned a 
30 percent evaluation, effective February 25, 2000.



CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2000, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a November 2002 rating action, the RO granted service 
connection for bilateral hearing loss, effective from 
February 25, 2000.  The veteran was informed by a letter 
dated the same month.  A timely notice of disagreement (NOD) 
to the effective date was received, and this appeal ensued.  

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2004).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a).

Factual Background

Service medical records are negative for complaints or 
clinical findings of hearing loss.  At his separation 
examination in 1954, the veteran complained of ringing in 
both ears but no hearing loss was noted and clinical 
evaluation of the ears were normal.  The veteran was 
discharged from active duty in December 1954.  

A claim for service connection for impotency and buzzing in 
the ears was received in November 1955.  In support of his 
claim is an April 1956 VA examination report during which the 
veteran complained of constant ringing in the ears and some 
occasional hearing loss.  Audiometric testing revealed pure 
tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
35
LEFT
0
0
0
0
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The findings were summarized as 0 
decibel loss with dip at 4000-8000 cps.  The diagnosis was 
tinnitus aurium.  

Service connection for tinnitus was granted in June 1956 and 
a noncompensable evaluation was assigned.  In December 1956, 
the veteran submitted a medical opinion from a private 
physician.  The veteran's primary complaint was of bilateral 
tinnitus.  The examiner reported that audiogram results 
revealed a high pitch loss of hearing bilaterally, slightly 
worse in the right ear.  He concluded that in terms of 
percentages the veteran was considered to have a 10 percent 
loss of hearing in the left ear and an 11 percent loss in the 
right ear.  

As a result of the private medical opinion, the veteran's 
hearing was reevaluated by VA in March 1957.  Audiometric 
testing revealed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
0
0
0
0
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left.  

In August 1996, the veteran requested an increased evaluation 
for his service-connected tinnitus.  In support of his claim 
are VA and private outpatient treatment records dated from 
1995 to 1997.  Of particular significance is an audiological 
evaluation conducted in December 1995.  Audiometric testing 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
--
95
LEFT
30
25
35
--
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left.

In March 1997, the veteran filed a claim for Meniere's 
disease secondary to the service-connected tinnitus.  In 
support of is claim is a VA examination in July 1997, during 
which the veteran gave a history of hearing loss and constant 
tinnitus as a result of noise exposure to gunfire during 
service.  He also reported episodes of dizziness associated 
with Meniere's disease.  

Audiometric testing revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
80
100
LEFT
35
25
50
85
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left.  The 
summary of audiologic test results was borderline normal 
hearing sloping to a profound sensorineural hearing loss on 
the right ear and borderline normal hearing sloping to a 
severe sensorineural loss on the left.  

A claim for service connection for hearing loss was received 
on February 25, 2000.  Supporting VA and private outpatient 
treatment records include a September 2001 VA examination 
report which shows the examiner noted that the veteran's 
tinnitus and hearing loss were first documented in 1956 and 
were connected to each other.

In a rating decision issued in November 2002 the RO granted 
service connection for bilateral haring loss with an 
evaluation of 30 percent effective, February 25, 2000.  

In his notice of disagreement the veteran asserts that his 
claim for compensation for hearing loss had been pending 
since the mid 1990s.  He also asserts that the medical 
opinion regarding hearing loss resulting from acoustic trauma 
inservice predates February 25, 2000 and had been received in 
connection with his current claim.  

Essentially the veteran contends his initial application for 
compensation, received by VA in 1955, included a claim for 
compensation for hearing loss.  He asserts that when he 
initially filed his claim in 1955 he was suffering from both 
hearing loss and tinnitus as a result of noise exposure 
inservice.  Thus the original claim for compensation for 
tinnitus should also have been accepted as a claim for 
compensation for hearing loss inasmuch as both conditions 
were the result of noise exposure during service and existed 
together since that time. It is asserted that since the 1956 
rating decision failed to consider the issue of service 
connection for hearing loss, the claim should be considered 
to be pending since 1956.  

Analysis

Service connection was ultimately granted based on the 
veteran's specific request for service connection for hearing 
loss received on February 25, 2000.  The Board has reviewed 
the evidence to determine whether a claim, formal or 
informal, exists before February 25, 2000 (the date of the 
veteran's application).

The record shows that the first and only claim for VA 
benefits was the one date-stamped as received at the RO on 
February 25, 2000.  With regard to this finding, the Board 
notes that the claims file does not include any communication 
of record dated prior to that time that can be construed as 
an informal claim for benefits.  38 C.F.R. § 3.155(a) (2004).  
The veteran's original claim for compensation, received in 
November 1955 clearly reflects that he stated he was seeking 
compensation for "buzzing in both ears" and not for hearing 
loss.  The claim clearly identified the disability for which 
he was seeking compensation - tinnitus.  To hold that this 
veteran's claim for compensation for tinnitus also included a 
claim for compensation for hearing loss would require VA to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  The Court has held that 
VA must liberally read the veteran's submissions and consider 
all issues reasonably raised by the veteran.  However, the 
Court has also held that while VA must interpret the 
veteran's submissions broadly, VA is not required to conjure 
up issues that were not raised by the appellant or to conduct 
an exercise in prognostication.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); Brannon v. West, 12 Vet. App. 32, 35 
(1998); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).

The Board acknowledges the veteran's contention that his 
service-connected hearing loss should date back to 1956.  He 
contends that the evidence of acoustic trauma used in the 
original decision which granted service connection for 
tinnitus was the same evidence used to determine the November 
2002 decision, which granted service connection for hearing 
loss.  However, this medical evidence cannot serve to 
establish entitlement to an earlier effective date, 
regardless of its content.  Although the April 1956 VA 
examination report shows the veteran complained of occasional 
hearing loss in addition to tinnitus, there is nothing to 
suggest a claim for service connection for hearing loss in 
this information.  The claim for hearing loss is factually 
distinct from the tinnitus claim sought in the November 1955 
application.  So it simply cannot be construed that he was 
raising a claim for anything other than tinnitus.  

Moreover, when the veteran was granted service connection for 
hearing loss in February 2002, it was determined at that time 
that he had hearing loss disability as defined by VA 
regulation.  However, in 1956 the measurements in the 
veteran's hearing acuity did not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The 1956 audiometric examination of 
record did not show that the puretone threshold in any 
critical frequency was 40 decibels or greater, that three or 
more frequencies were 26 decibels or greater, or that the 
speech recognition score was less than 94 percent.  It 
appears that the first clinically established finding of 
hearing loss was in December 1995.  This document was 
submitted with a claim for increase for service-connected 
tinnitus in August 1996.  It also does not form the basis for 
an informal claim, as there is no indication of a desire for 
hearing loss benefits in that report.  Thus, there is no 
basis for an award of a grant of service connection prior to 
the date of the claim.  

The Board notes that "the mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  Brannon, at 135.  The Court has emphasized this 
point:  "The effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection [between a claimed 
disorder and a service-connected disorder] but on the date 
that the application upon which service connection was 
actually awarded was filed with VA.  Furthermore, because the 
veteran had not been granted service connection for hearing 
loss, the mere receipt of medical records cannot be construed 
as an informal claim."  Lalonde v. West, 12 Vet. App. 377, 
382 (1992).  The record is devoid of any communication from 
the veteran prior to 2000 that could be construed as a formal 
or informal claim for benefits identifying the benefit 
sought, that being service connection for hearing loss.  It 
follows that an effective date for service connection for 
hearing loss earlier than February 25, 2000, is not 
warranted.

Since all of the evidence indicates that February 25, 2000, 
was the first date the veteran filed a claim for hearing loss 
and there is no evidence indicating that he filed a claim 
prior thereto, a preponderance of the evidence is against an 
effective date prior to February 25, 2000, and the doctrine 
of resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2004).


ORDER

An effective date prior to February 25, 2000, for the grant 
of service connection for hearing loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



